DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022  has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given subsequent to a telephone interview with Attorney of Record, Counselor Pointer on 5/23/2022 with subsequent approval via email on 5/25/2022.
The application has been amended as follows: 
Replace Claim 1 as follows: 
A drum for storing fluid, comprising:
a tapered cylinder between a first end and a second end, the tapered cylinder having a top opening at the first end;
a first recessed port along a side surface of the tapered cylinder, the first recessed port providing a first side opening and being configured as an inlet port for a liquid, wherein the first recessed port being closer to the first end than the second end; 
a second recessed port along the side surface of the tapered cylinder, the second recessed port that is nearer to the second end than the first end, the second recessed port being spaced away from the second end, the second recessed port providing a second side opening and being configured as an outlet port for the liquid; 
a first recessed platform that is nearer to the first end than the second end along on the side surface of the tapered cylinder, the first recessed platform having a first ledge that extends inward from the side surface of the tapered cylinder toward a center of the tapered cylinder; and
	a second recessed platform that is nearer to the second end than the first end along on the side surface of the tapered cylinder, the second recessed platform having a second ledge that extends inward from the side surface of the tapered cylinder toward the center of the tapered cylinder less than the first ledge, the second recessed platform having a second length of a second recessed area along the side surface of the tapered cylinder that is longer than a first length of a first recessed area for the first recessed platform, wherein the drum comprises a first drum, and the second recessed platform of the first drum is configured to be placed onto a respective first recessed platform of a second drum.
Replace Claim 15 as follows: 
An apparatus for storing fluid, comprising:
a tapered cylinder between a first end and a second end, the tapered cylinder having a top opening at the first end;
a first recessed port along a side surface of the tapered cylinder, the first recessed port providing a first side opening; 
a second recessed port along the side surface of the tapered cylinder, the second recessed port providing a second side opening, the second recessed port being closer to the second end than the first recessed port, the second recessed port being spaced away from the second end;
a first recessed platform that is nearer to the first end than the second end along on the side surface of the tapered cylinder, the first recessed platform comprising a first ledge and a first sloped surface, the first ledge extending from the side surface and the first sloped surface extending from the first ledge; and
a second recessed platform that is nearer to the second end than the first end along on the side surface of the tapered cylinder, the second recessed platform comprising a second ledge and a second sloped surface, the second ledge extending from the side surface and the second sloped surface extending from the second ledge, the second sloped surface being angled inward to a lesser degree than the first sloped surface, wherein the apparatus comprises a first apparatus, and the second recessed platform of the first apparatus is configured to be placed onto a respective first recessed platform of a second apparatus.

REASONS FOR ALLOWANCE
Claims 1 and 15 are allowed.
The prior art of record fails to teach a container system that has a nesting stacking relationship of a fluid storage drum with two ports in the sidewall of the container, where: A) one port is identified as an inlet port and B) one port as an outlet port and C) wherein the stacking surfaces are arranged such that the second recessed platform of the first apparatus is configured to be placed onto a respective first recessed platform of a second apparatus such that the bottom of the second apparatus is not flush with the bottom of the first apparatus, D) where the second port is spaced away from the second end (bottom) and E)  as described in independent Claims 1 and 15.  
Since the prior art (e.g. Schutz – US 20040149617) teaches drum system that lack said features, the prior art does not anticipate the claimed subject matter. 
Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.  
For illustration purposes, see the diagram below.

    PNG
    media_image1.png
    478
    1034
    media_image1.png
    Greyscale

Claims 2, 4-7, 9-14, and 17-22  are allowable as depending from independent Claims 1 and 15 which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571)272-7344.  The examiner can normally be reached from Monday-Friday 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731